Name: Regulation (EEC) No 210/70 of the Commission of 4 February 1970 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  processed agricultural produce;  economic geography;  information technology and data processing
 Date Published: nan

 Official Journal of the European Communities 77 No L 28/ 16 Official Journal of the European Communities 5.2.70 REGULATION (EEC) No 210/70 OF THE COMMISSION of 4 February 1970 amending Regulation (EEC) No 210/69 on communications between Member States and the Commission with regard to milk and milk products  the number of registration cards issued and the number of cows whose milk has been processed into farm butter in accordance with Article 8 of Commission Regulation (EEC) No 1105/685 of 27 July 1968 on detailed rules for granting aid for skimmed milk for use as feed, as last amended by Regulation (EEC) No 1487/69 ,6  certain information relating to tenders within the meaning of the second subparagraph of Article 2 of Commission Regulation (EEC) No 1100/687 of 26 July 1968 laying down detailed rules for the advance fixing of export refunds on milk and milk products, as last amended by Regulation (EEC) No 862/698; Whereas, if the state of the market in milk and milk products is to be assessed, such information should be supplied to the Commission; Whereas, in pursuance of Commission Regulation (EEC) No 412/699 of 4 March 1969 amending Regulations (EEC) Nos 1096/68 , 1098/68 and 1100/68 in order to take account of special circumstances which may arise when certain milk products are exported, a reference to Article 2 (2 ) of Regulation (EEC) No 1100/68 should be substituted for the reference to Article 4 (3 ) of Commission Regulation (EEC) No 1096/68 10 of 26 July 1968 on import and export licences for milk and milk products in Article 6 (2) of Regulation (EEC) No 210/69 ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products, as last amended by Regulation (EEC) No 2622/692 and in particular Article 28 thereof; Whereas Article 2 of Commission Regulation (EEC) No 210/693 of 31 January 1969 on communications between Member States and the Commission with regard to milk and milk products, as amended by Regulation (EEC) No 1339/69,4 provides that Member States shall , each quarter, communicate to the Commission the age grading of the quantities of butter bought in by intervention agencies and remaining in store ; whereas, in order to estimate stocks in the Community, sthat information should be supplied to the Commission each month ; Whereas, moreover, Regulation (EEC) No 210/69 makes no provision for the communication of :  the age grading of skimmed milk powder bought in by intervention agencies,  the quantities of skimmed milk used on farms as feed and for which cream has been delivered to the dairies,  the quantities and in each case the quality of the casein or caseinates produced from skimmed milk processed into casein for which the aid provided for in Article 11 of Regulation (EEC) No 804/68 has been requested, 5 OJ No L 184, 29.7.1968, p . 24. 6 OJ No L 186, 30.7.1969, p. 11 . 7 OJ No L 184, 29.7.1968, p . 14. 8 OJ No L 111 , 9.5.1969, p. 25 . 9 OJ No L 54, 5.3.1969, p. 9 . 10 OJ No L 184, 29.7.1968, p. 2 . 1 OJ No L 148, 28.6.1968, p. 13 . 2 OJ No L 328, 30.12.1969, p. 8 . 3 OJ No L 28, 5.2.1969, p . 1 . 4 OJ No L 171 , 12.7.1969, p . 11 . 78 Official Journal of the European Communities HAS ADOPTED THIS REGULATION: Article 1 The following shall be substituted for Article 2 of Regulation (EEC) No 210/69 : 'These quantities shall be broken down according to the quality of the caseins or caseinates produced.' 3 . The following sentence shall be added to Article 4 (2) of Regulation (EEC) No 210/69 : 'They shall also communicate the number of registration cards issued and the number of cows whose milk has been processed into farm butter .' 'Article 2 Member States shall communicate to the Commission, not later than the tenth day of each month, the age grading of the quantities of butter bought in by intervention agencies and remaining in store at the end of the preceding month.' Article 4 Article 2 The following Article shall be added to Regulation (EEC) No 210/69 : s 'Article 3a Member States shall communicate to the Commission, not later than the tenth of each . * month, the age grading of the quantities of skimmed milk powder bought in by the inter ­ vention agencies and remaining in store at the end of the preceding month.' 1 . The following shall be substituted for Article 6 (2) of Regulation (EEC) No 210/69 : '2 . Member States shall forthwith communicate to the Commission all relevant information available to them concerning tenders within the meaning of Article 2 (2) of Regulation (EEC) No 1100/68 in respect of the products listed in Article 1 of Regulation (EEC) No 804/68 .' 2 . The following paragraph shall be added to Article 6 of Regulation (EEC) No 210/69 : '3 . Where an exporter tendering within the meaning of Article 2 (2) of Regulation (EEC) No 1100/68 has applied for an export licence and has been awarded a contract, the Member State issuing the licence shall communicate to the Commission forthwith : ( a) a copy of the invitation to tender or, failing that, a statement of its conditions ; (b ) the quantities to be delivered by the exporter or exporters under the tender ; and (c) the amount of the refund fixed in advance and the period of validity of the licence in question.' Article 3 1 . The following shall be substituted for Article 4 ( 1 ) A I (a) of Regulation (EEC) No 210/69 : '(a) 1 . the quantities of skimmed milk produced and treated in dairies and sold to agricultural holdings where the milk is used as feed and in respect of which aid has been applied for during the month; and 2 . the quantities of skimmed milk used as feed and for which cream was delivered to the dairies .' 2. The following sentence shall be added to the first subparagraph of Article 4 ( 1 ) B of Regulation (EEC) No 210/69 : Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 February 1970. For the Commission The President Jean REY